El Juez Asociado Señor Wole
emitió la opinión del-tribunal.
Raúl Asencio instó demanda contra Jnan S. Mendoza en la Corte Municipal de Cabo Rojo. Dicha corte dictó senten-cia a favor del demandante, al ignal qne lo hizo en apelación la Corte de Distrito de Mayagüez.
El apelado solicita la desestimación del recurso basándose aparentemente en gran parte en qne no hay transcripción de evidencia y en que por otro lado la apelación es frívola. No obstante, tanto en la corte municipal como en la de distrito, el demandado suscitó la falta de jurisdicción, principalmente basado en que la suma reclamada excedía de la cuantía ju-risdiccional de la corte municipal. Si esta última corte ca-recía de jurisdicción, convenimos con el apelante en que el dejarse de preparar la transcripción de evidencia no sería motivo para que se desestime el recurso.
El artículo 1173 de los Estatutos Revisados de 1911 provee que las cortes municipales tendrán jurisdicción basta la suma de $500, intereses inclusive.
*48El demandante solicitó de la corte municipal que dictara sentencia por $400, más intereses y costas. Be reclamaban intereses a partir de la fecha de la obligación, o sea desde el 10 de agosto, 1934. Según los cálculos del apelante estos in-tereses ascendían a $96, pero el demandante solicitaba tam-bién costas y honorarios de abogado, toda vez que éstos fue-ron especificados como parte de la obligación original.
La corte municipal dictó sentencia por $400, más intere-ses de mora, costas y honorarios de abogado, pero no deter-minó a cuánto ascendían los intereses ni a cuánto los hono-rarios de abogado. Es precisamente porque la suma recla-mada no excede específicamente de $500 que el apelado sos-tiene que la corte municipal tenía jurisdicción.
La corte de distrito en apelación dictó sentencia por la suma de $400, más intereses a partir de la misma fecha, es decir, desde el 10 de agosto de 1934, costas y honorarios de abogado ascendentes a $50. Por tanto, la sentencia de la corte de distrito ascendía específicamente a $546. La corte municipal no fijó la cuantía de los honorarios de abogado, pero se pedían $150. Creemos que como la reclamación del demandante envolvía por lo menos $96 de intereses morato-rios y que como los honorarios de abogado reclamados mon-taban a $150, la corte municipal efectivamente carecía de ju-risdicción. La corte de distrito dictó sentencia en apelación por una suma que el demandante no tenía derecho a recla-mar en la corte municipal, o sea por $546.
No importa que la reclamación en la corte municipal en números exactos no ascendiera a más de $500. No obstante, el efecto de la reclamación, tal cual constaba por escrito, per-mitía al demandante recobrar, bien en la corte municipal o en la de distrito, una suma en exceso de la jurisdicción de la corte municipal. Certum est quod certum reddi potest y como la reclamación propiamente calculada podía sobrepasar la cuantía jurisdiccional de la corte municipal, esta última ca-recía de jurisdicción. Podemos agregar que el demandante no trató de rebajar ninguna parte de su reclamación. El *49apelante hace algunos cálculos respecto a cómo, aun si la re-baja hubiera sido hecha, la corte municipal habría carecido de jurisdicción, mas creemos innecesario entrar en estas con-sideraciones, toda vez que la reclamación excedía de la cuan-tía jurisdiccional de la corte municipal.

Debe revocarse la sentencia apelada y declararse sm lugar la demcmda en la Corte Mimicipal de Cabo Rojo por falta de jurisdicción.